Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00562-CV

Jesus DE LOS SANTOS Jr., Individually and as Representative of the Estate of Jesus Francisco
       De Los Santos, Deceased, Juan De Los Santos, Individually, and Mark Soliz Jr.,
                                       Appellants

                                              v.

                               FORD MOTOR COMPANY,
                                      Appellee

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 11-08-50394-CV
                       Honorable Richard C. Terrell, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

       It is ordered that appellee Ford Motor Company recover its costs of this appeal from
appellants Jesus De Los Santos Jr., Individually and as Representative of the Estate of Jesus
Francisco De Los Santos, Deceased, Juan De Los Santos, Individually, and Mark Soliz Jr.

       SIGNED June 17, 2015.


                                               _____________________________
                                               Marialyn Barnard, Justice